                            IN THE UNITED STATES DISTRICT COURT

                                   FOR THE DISTRICT OF UTAH


    DAVID S., VERONICA S., and S.S.,
                                                        MEMORANDUM DECISION AND
              Plaintiffs,                                       ORDER

         v.                                                      Case No. 2:18-cv-803

    UNITED HEALTHCARE INSURANCE                              Chief Judge Robert J. Shelby
    COMPANY,
                                                           Magistrate Judge Evelyn J. Furse
              Defendant.



           This case stems from Plaintiff S.S.’s mental health, behavioral, and substance abuse

treatment at two facilities located in Utah. S.S. and his parents, co-Plaintiffs David S. and

Veronica S., claim Defendant United Healthcare Insurance Company owes them for the costs of

S.S.’s treatments. Plaintiffs seek relief under the Employee Retirement Income Security Act and

the Mental Health Parity and Addiction Equity Act.1 United moves to dismiss on the grounds

that Plaintiffs are members of a class action predating this suit, Plaintiffs fail to state a claim

upon which relief can be granted, and Plaintiffs David S. and Veronica S. lack standing.2 For the

reasons given, United’s Motion to Dismiss is GRANTED IN PART.




1
    Dkt. 2 (Complaint) ¶¶ 59–71.
2
    Dkt. 5 at 1–2, 8–23.

                                                       1
                                            BACKGROUND

            Over the course of several months in 2015 and 2016, S.S. attended two treatment

facilities in Utah: Open Sky Wilderness Therapy and Catalyst Residential Treatment Center. 3

Based on the recommendation of his treating medical professionals, S.S. was first admitted to

Open Sky on July 15, 2015, for mental health and substance abuse treatment.4 S.S. received

treatment at Open Sky until his discharge on September 29, 2015.5 In S.S.’s discharge summary,

Open Sky recommended that S.S. “attend a residential treatment center to support continued

growth and success.”6 On September 30, 2015, one day after his discharge from Open Sky, S.S.

was admitted to Catalyst.7 S.S. remained at Catalyst until his discharge on October 31, 2016.8

S.S. relapsed and began a second stay at Catalyst on December 30, 2016, which lasted until his

discharge on February 28, 2017.9

            David S. is a participant in United’s “fully-insured employee welfare benefits plan under

[ERISA].”10 S.S. is a beneficiary of David S.’s insurance plan (the Plan).11 When United denied

coverage for S.S’s treatment at Open Sky, David S. and Veronica S. filed a complaint with the




3
    Dkt. 2 (Complaint) ¶¶ 4, 15, 32, 46.
4
    Id. ¶¶ 15.
5
    Id. ¶ 30.
6
    Id.
7
    Id. ¶ 31.
8
    Id. ¶ 45.
9
    Id. ¶¶ 46, 48–49.
10
     Id. ¶ 3.
11
     Id. ¶¶ 1–3.

                                                        2
Texas Department of Insurance.12 The Texas Department of Insurance directed Plaintiffs to

appeal to United, which they did.13 United did not process the appeal.14

            On October 12, 2015, United informed David S. and Veronica S. that it was also denying

coverage for a substantial portion of S.S.’s first treatment at Catalyst.15 David S. and Veronica S.

appealed, and United upheld its denial of S.S.’s first treatment at Catalyst from October 10, 2015

to October 31, 2016.16 David S. and Veronica S. appealed United’s denial of coverage to an

external review agency, which also upheld the denial.17 On April 10, 2017, United also denied

coverage for S.S.’s second stay at Catalyst.18 David S. and Veronica S. appealed this denial,

which United upheld.19

            Plaintiffs initiated this action against United on October 12, 2018, asserting two causes of

action: (1) Claim for Recovery of Benefits Under 29 U.S.C. § 1132(a)(1)(B), and (2) Claim for

Violation of [the Parity Act] Under 29 U.S.C. § 1132(a)(3).20 In response, United moved to

dismiss, asserting three separate grounds for dismissal.21 The court now takes up United’s

Motion to Dismiss.




12
     Id. ¶¶ 16–20.
13
     Id. ¶¶ 19–20.
14
     Id. ¶ 27.
15
     Id. ¶ 32.
16
     Id. ¶¶ 33–36.
17
     Id. ¶¶ 37–44.
18
     Id. ¶ 47.
19
     Id. ¶¶ 48–51.
20
     Id. ¶¶ 59–71.
21
     Dkt. 5 at 1–3.

                                                         3
                                               LEGAL STANDARD

            Rule 8(a)(2) of the Federal Rules of Civil Procedure requires a complaint to include “a

short and plain statement of the claim showing that the pleader is entitled to relief.” Under Rule

12(b)(6), a court must dismiss causes of action that “fail[] to state a claim upon which relief can

be granted.”22

            To survive a Rule 12(b)(6) motion to dismiss, “a complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its face.”23 A claim

is plausible on its face “when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.”24 When evaluating

a motion to dismiss, the court “accept[s] all well-pleaded facts [in the complaint] as true and

view[s] them in the light most favorable to the plaintiff.”25 However, the court will not accept as

true “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

statements.”26 The reviewing court is required to “draw on its judicial experience and common

sense” to evaluate whether the well-pled facts state a plausible claim for relief.27 “Though a

complaint need not provide detailed factual allegations, it must give just enough factual detail to

provide [defendants] fair notice of what the . . . claim is and the grounds upon which it rests.”28




22
     Fed. R. Civ. P. 12(b)(6).
23
     Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotation and citation omitted).
24
     Id.
25
     Jordan-Arapahoe, LLP v. Bd. of Cnty. Comm’rs, 633 F.3d 1022, 1025 (10th Cir. 2011) (citation omitted).
26
     Iqbal, 556 U.S. at 678.
27
     Id. at 679.
28
  Warnick v. Cooley, 895 F.3d 746, 751 (10th Cir. 2018) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555
(2007)) (quotations omitted).

                                                                 4
                                                     ANALYSIS

       I.        United Healthcare’s Motion to Dismiss is GRANTED IN PART.

            United raises three arguments in support of its Motion to Dismiss.29 First, United urges

the court to dismiss on the grounds that Plaintiffs are members of a prior-filed class action with

identical claims. Second, United argues Plaintiffs inadequately pled their Parity Act claim.

Third, United contends Plaintiffs David S. and Veronica S. lack statutory and constitutional

standing to assert the ERISA and Parity Act claims. The court will address each argument, in

turn.

                 a. The First-to-File Rule.

            United seeks dismissal on the grounds that Plaintiffs “are members of one or more

certified plaintiff classes in a pending class action premised on the same grounds as this

action.”30 In essence, United seeks dismissal pursuant to the first-to-file rule. Under the first-to-

file rule, “the first federal district court which obtains jurisdiction of parties and issues should

have priority and the second court should decline consideration of the action until the

proceedings before the first court are terminated.”31 Intended to “prevent inconsistent rulings

and to preserve judicial resources,”32 the first-to-file rule applies “when two district courts have

jurisdiction over the same controversy.”33 When determining whether the first-to-file rule

applies, courts consider three factors: “(1) the chronology of events, (2) the similarity of the


29
     Dkt. 5 at 1–3.
30
     Id. at 1.
31
     O'Hare Int'l Bank v. Lambert, 459 F.2d 328, 331 (10th Cir. 1972) (citation omitted).
32
  Aurora Bank, FSB v. Universal Am. Mortg. Co., No. 12-CV-02067-CMA-MJW, 2012 WL 5878197, at *2 (D.
Colo. Nov. 19, 2012) (citation omitted); see also Swift Distribution, LLC v. Starin Mktg., Inc., No. 16-CV-00893-
MSK-STV, 2016 WL 9344072, at *2 (D. Colo. Nov. 4, 2016) (“The purpose of the principle is to conserve judicial
resources and avoid conflicting rulings.”).
33
  Lipari v. U.S. Bancorp NA, 345 F. App'x 315, 317 (10th Cir. 2009) (explaining the rule “does not pertain to
distinct controversies arising seriatim.”).

                                                                 5
parties involved, and (3) the similarity of the issues or claims at stake.”34 “[T]hese factors are

not exhaustive, and other equitable factors may bear on the inquiry.”35 If the court determines a

complaint raises “the same issues against the same parties [as a complaint] in another district

court,” it may decline jurisdiction.36

            Although it is clear the class actions United identifies were filed before this suit,37 it is

not clear that the parties or issues in those actions are the same as the parties and issues here. For

example, United fails to demonstrate that the class actions include David S., Veronica S., and

S.S. In a footnote, United provides the “operative class definitions” for the two pending class

actions.38 But, United offers the court no analysis of the class definitions, no comparison of

those definitions to the Plaintiffs in this case, and no explanation as to whether the defendant in

the class actions––United Behavioral Health39––is the same entity as United for purposes of the

first-to-file rule. Further, United provides the court with no analysis of the ERISA claims each

class action allows, whether Plaintiffs’ ERISA claim is encompassed by the class actions, and

whether the class actions include Parity Act claims. In short, United has failed to establish the

first-to-file rule applies at this stage. United’s Motion to Dismiss Plaintiffs’ suit on the grounds

that it is barred by the first-to-file rule is DENIED.




34
     Wakaya Perfection, LLC v. Youngevity Int'l, Inc., 910 F.3d 1118, 1124 (10th Cir. 2018) (citation omitted).
35
     Id. (citation omitted).
36
  Buzas Baseball, Inc. v. Bd. of Regents of Univ. Sys. of Georgia, 189 F.3d 477, 1999 WL 682883, *2 (10th Cir.
1999).
 The class actions United identifies predate this suit: Wit v. United Behavioral Health, Case No. 14-cv-2346 (N.D.
37

Cal. May 21, 2014); and Alexander v. United Behavioral Health, Case No. 14-cv-5337 (N.D. Cal. Dec. 4, 2014). See
Dkt. 5 at 8.
38
     Dkt. 5 at 8–9, n.5.
39
     See Dkt. 2 (Complaint) ¶ 5.

                                                                 6
                b. The Parity Act.

           United moves to dismiss Plaintiffs’ claim for relief under the Mental Health Parity and

Addiction Equity Act (the Parity Act) on the grounds that it is inadequately pled.40 The Parity

Act was passed to prevent insurance providers’ disparate treatment of “mental health and

substance use disorders as compared to . . . medical and surgical conditions.”41 In effect, the

Parity Act prevents insurance providers from writing or enforcing group health plans in a way

that treats mental and medical health claims differently.42

           The Parity Act allows insurance providers to evaluate mental and medical health claims

with “treatment limitations.”43 “Treatment limitations include both quantitative treatment

limitations, which are expressed numerically (such as 50 outpatient visits per year), and

nonquantitative treatment limitations, which otherwise limit the scope or duration of benefits for

treatment under a plan or coverage.”44 An insurance provider violates the Parity Act by using a

nonquantitative limitation for mental health treatment that is more restrictive than the



40
     Dkt. 5 at 1, 13–20.
41
     Am. Psychiatric Ass’n v. Anthem Health Plans, Inc., 821 F.3d 352, 356 (2d Cir. 2016) (citation omitted).
42
   See 29 U.S.C. § 1185a(a)(3)(A) (requiring group health plans that include “medical and surgical benefits and
mental health or substance use disorder benefits” to include “treatment limitations applicable to such mental health
or substance use disorder benefits [that] are no more restrictive than . . . treatment limitations applied to substantially
all medical and surgical benefits covered by the plan (or coverage) and there are no separate treatment limitations
that are applicable only with respect to mental health or substance use disorder benefits.”);
29 C.F.R. § 2590.712(c)(4)(i) (“A group health plan (or health insurance coverage) may not impose a
nonquantitative treatment limitation with respect to mental health or substance use disorder benefits in any
classification unless, under the terms of the plan (or health insurance coverage) as written and in operation, any
processes, strategies, evidentiary standards, or other factors used in applying the nonquantitative treatment limitation
to mental health or substance use disorder benefits in the classification are comparable to, and are applied no more
stringently than, the processes, strategies, evidentiary standards, or other factors used in applying the limitation with
respect to medical/surgical benefits in the classification.”) (emphasis added); see also Munnelly v. Fordham Univ.
Faculty, 316 F. Supp. 3d 714, 728 (S.D.N.Y. 2018) (“Essentially, the Parity Act requires ERISA plans to treat
sicknesses of the mind in the same way that they would a broken bone.”) (quotation marks and citation omitted).
43
  See 29 U.S.C. §§ 1185a(a)(3)(A)(ii)–(B)(iii) (defining “treatment limitations” and prohibiting insurance providers
from applying “treatment limitations” unequally to mental and physical health treatments).
44
  29 C.F.R. § 2590.712(a); see also Kerry W. v. Anthem Blue Cross & Blue Shield, No. 2:19CV67, 2019 WL
2393802, at *2 (D. Utah June 6, 2019).

                                                                 7
nonquantitative limitation applied to medical health treatments.45 Providers can therefore

commit Parity Act violations two ways: facially, by writing an offending treatment limitation into

the plan; and in application, by applying an offending treatment limitation to deny coverage.46

         To succeed on their Parity Act claim, Plaintiffs must show: “(1) the relevant group health

plan is subject to the Parity Act; (2) the plan provides both medical/surgical benefits and mental

health or substance use disorder benefits; (3) the plan includes a treatment limitation for mental

health or substance use disorder benefits that is more restrictive than medical/surgical benefits;

and (4) the mental health or substance use disorder benefit being limited is in the same

classification as the medical/surgical benefit to which it is being compared.”47 While the first

two elements of this four-part test are relatively easy to plead, the third and fourth elements

present a more substantial pleading challenge for some parties. That is why some courts have

attempted to distill this four-part test into the following two-part test: “To survive the dismissal

of a Parity Act claim, a plaintiff must allege a medical or surgical analogue that the plan treats




45
   See supra note 42. See also Joseph F. v. Sinclair Servs. Co., 158 F. Supp. 3d 1239, 1262 (D. Utah 2016) (“The
court concludes that the Plus Plan’s residential treatment exclusion violates the Parity Act because the exclusion is a
separate treatment limitation that is applicable only with respect to mental health benefits.”) (brackets, ellipses, and
citation omitted).
46
  See 29 U.S.C. § 1185a(a)(3)(A)(ii) (“the treatment limitations applicable to . . . mental health or substance abuse
disorder benefits [cannot be] more restrictive than the predominant treatment limitations applied to substantially all
medical and surgical benefits covered by the plan,” and “separate treatment limitations [cannot be] applicable only
with respect to mental health or substance use disorder benefits.”); 29 C.F.R. § 2590.712(c)(4)(i) (prohibiting the use
of “a nonquantitative treatment limitation with respect to mental health or substance use disorder benefits . . . unless,
under the terms of the plan (or health insurance coverage) as written and in operation, any processes, strategies,
evidentiary standards, or other factors . . . are comparable to, and are applied no more stringently than, the
processes, strategies, evidentiary standards, or other factors used in applying the limitation with respect to
medical/surgical benefits in the classification.”) (emphasis added); see also Peter E. v. United Healthcare Servs.,
Inc., No. 2:17-CV-00435-DN, 2019 WL 3253787, at *3 (D. Utah July 19, 2019) (explaining disparate treatment
limitations that violate the Parity Act can be either facial (as written in the language or the processes of the plan) or
as-applied (in operation via application of the plan)”).
47
  Michael D. v. Anthem Health Plans of Kentucky, Inc., 369 F. Supp. 3d 1159, 1174 (D. Utah 2019) (citing A.H. by
& through G.H. v. Microsoft Corp. Welfare Plan, No. C17-1889-JCC, 2018 WL 2684387, at *6 (W.D. Wash. June 5,
2018) (citations omitted)); Gallagher v. Empire HealthChoice Assurance, Inc., 339 F. Supp. 3d 248, 256 (S.D.N.Y.
2018) (citation omitted).

                                                                8
differently than the disputed mental health or substance abuse services.”48 Plaintiffs’ allegations

satisfy both tests.

            United does not dispute that the Plan is subject to the Parity Act.49 Nor does United

dispute that the Plan provides both mental health and medical benefits.50 Instead, United

contends Plaintiffs failed to adequately plead that United applied a treatment limitation to S.S.’s

mental health claims in a way that was more restrictive than treatment limitations used on

analogous medical treatments.51 The court disagrees.

            Although Plaintiffs fail to plead a plausible facial challenge to the Plan,52 they allege just

enough for the court to infer United applied the Plan in a way that violates the Parity Act.53

First, Plaintiffs adequately allege S.S.’s residential mental health treatment at Open Sky and

Catalyst is analogous to medical health treatment at a skilled nursing facility.54 This allegation

identifies the medical analogue that the Plan treats differently than the disputed mental health

treatments: skilled nursing facilities.55 Second, Plaintiffs allege United applied acute



48
  Timothy D. v. Aetna Health & Life Ins. Co., No. 2:18CV753DAK, 2019 WL 2493449, at *3 (D. Utah June 14,
2019) (citing Welp v. Cigna Health & Life Ins. Co., Slip Copy, 2017 WL 3263138, at *5 (S.D. Fla. July 20, 2017));
Roy C. v. Aetna Life Ins. Co., No. 2:17CV1216, 2018 WL 4511972, at *3 (D. Utah Sept. 20, 2018).
49
     Dkt. 5 at 13.
50
     Id.
51
     Id. at 14–20.
52
   Neither party provides the court with a copy of the 2015 Plan, which governs S.S.’s benefits concerning treatment
at Open Sky and part of S.S.’s treatment during his first stay at Catalyst. United offers a copy of the 2016 Plan,
which governs S.S.’s benefits concerning treatment for his second stay at Catalyst.
53
  See Peter E., No. 2:17-CV-00435-DN, 2019 WL 3253787, at *3 (explaining disparate treatment limitations that
violate the Parity Act can be either facial (as written in the language or the processes of the plan) or as-applied (in
operation via application of the plan)”).
54
     Dkt. 2 (Complaint) ¶¶ 56, 67.
55
   See Timothy D., No. 2:18CV753DAK, 2019 WL 2493449, at *4 (“Plaintiffs’ allegations that skilled nursing
facilities, inpatient hospice care, and rehabilitation facilities are analogous to levels of care for which Aetna
excluded benefits to M.D. for mental health treatment are sufficient.”); B.D. v. Blue Cross Blue Shield of Georgia,
No. 1:16-CV-00099-DN, 2018 WL 671213, at *10 (D. Utah Jan. 31, 2018) (“Additionally, a skilled nursing facility
is analogous to a residential treatment facility and this was known prior to the Final Rules being issued.”); Joseph F.,
158 F. Supp. 3d at 1261 (“So, if the Plus Plan is going to cover treatment received at a skilled nursing facility, which

                                                                9
nonquantitative treatment limitations to evaluate S.S.’s mental health treatment at Open Sky and

Catalyst, but United applies sub-acute nonquantitative treatment limitations to evaluate

treatments at skilled nursing facilities.56 These allegations identify “acute nonquantitative

treatment limitations” as the offending treatment limitations that United applied to determine that

S.S’s mental health treatments were not “medically necessary.” Finally, Plaintiffs allege United

violated the Parity Act by applying nonquantitative treatment limitations to S.S.’s mental health

treatments that are more stringent than treatment limitations applied to medical health

treatments.57 This as-applied challenge asserts that United handled mental health and medical

health treatments unequally. Given the factual allegations in Plaintiffs’ Complaint, it is plausible

that United’s acute nonquantitative treatment limitations are more stringent than United’s

sub-acute nonquantitative treatment limitations. Plaintiffs have therefore adequately alleged that

United treated mental and medical health services differently. United’s Motion to Dismiss

Plaintiffs’ Parity Act claim is therefore DENIED.

                c. Standing.

           United moves to dismiss David S. and Veronica S. on the grounds that they lack

“statutory” and constitutional standing.58 As an initial matter, it is important to clarify that

“questions of so-called ‘statutory standing’ like the one presented in this case . . . are not

jurisdictional.”59 Instead, the question “is whether the constitutional or statutory provision . . .



provides only medical and surgical treatment, then the Act requires that it also cover treatment received at a
residential treatment facility, which provides only mental health and substance use disorder treatment.”).
56
     Dkt. 2 (Complaint) ¶¶ 37, 53–56, 68.
57
     See id. ¶¶ 53–57, 68–69.
58
     Dkt. 5 at 21–22.
59
  Niemi v. Lasshofer, 770 F.3d 1331, 1345 (10th Cir. 2014) (citing Lexmark Int'l, Inc. v. Static Control Components,
Inc., 572 U.S. 118, 128 n.4 (2014) (explaining that the “statutory standing” label is “misleading, since the absence of
a valid (as opposed to arguable) cause of action does not implicate subject-matter jurisdiction”) (citation omitted));
see also Am. Humanist Ass’n, Inc. v. Douglas Cty. Sch. Dist. RE-1, 859 F.3d 1243, 1260 (10th Cir. 2017) (explaining

                                                              10
grant[s] persons in the [Plaintiffs’] position a right to judicial relief.”60 In answering this

question, the court presumes that the statute in question grants Plaintiffs a right to judicial relief

if their interests “fall within the zone of interests protected by the law invoked.”61

            Under 29 U.S.C. § 1132(a)(1), a “participant” can bring civil actions “to recover benefits

due to him under the terms of his plan, to enforce his rights under the terms of the plan, or to

clarify his rights to future benefits under the terms of the plan.”62 Plaintiffs do not allege

Veronica S. is a participant, beneficiary, or fiduciary of the Plan,63 so she is dismissed.64 In

contrast, Plaintiffs do allege David S. is a “participant” in the Plan.65 Plaintiffs further allege

David S. and Veronica S. incurred over $179,000 in medical expenses that should have been

covered by the Plan.66 As a Plan participant, David S. “has standing to bring a civil action to

enforce his rights under the terms of an ERISA plan or to enforce ERISA’s provisions.”67 That is


the zone of interest test, “which is sometimes called ‘statutory standing’ or treated as part of ‘prudential standing’
considerations, does not implicate Article III standing.”). Cf. Arbaugh v. Y&H Corp., 546 U.S. 500, 514–16 (2006)
(explaining “when Congress does not rank a statutory limitation on coverage as jurisdictional, courts should treat the
restriction as nonjurisdictional in character.”). But see Hansen v. Harper Excavating, Inc., 641 F.3d 1216, 1222–23
(10th Cir. 2011) (“the subject-matter jurisdiction of the district court depends on whether Hansen would have had
standing to bring his suit under § 502(a) of ERISA.”).
60
   The Wilderness Soc. v. Kane Cty., Utah, 632 F.3d 1162, 1169 (10th Cir. 2011) (en banc) (citing Warth v. Seldin,
422 U.S. 490, 500 (1975)); Am. Psychiatric Ass'n v. Anthem Health Plans, Inc., 821 F.3d 352, 359 (2d Cir. 2016)
(“The Supreme Court has recently clarified, however, that what has been called ‘statutory standing’ in fact is not a
standing issue, but simply a question of whether the particular plaintiff has a cause of action under the statute.”)
(quotation and citation omitted).
61
     Bank of Am. Corp. v. City of Miami, Fla., 137 S. Ct. 1296, 1302 (2017) (citing Lexmark Int’l, 572 U.S. at 129).
62
   See Chastain v. AT & T, 558 F.3d 1177, 1181 (10th Cir. 2009) (citing 29 U.S.C. § 1132(a)); see also 29 U.S.C. §
1132(a)(3) (permitting a participant, beneficiary, or fiduciary to bring suit “(A) to enjoin any act or practice which
violates any provision of this subchapter or the terms of the plan, or (B) to obtain other appropriate equitable relief
(i) to redress such violations or (ii) to enforce any provisions of this subchapter or terms of the plan.”).
63
     See Dkt. 2 (Complaint).
64
   See 29 U.S.C. § 1132(a)(1) (“A civil action may be brought . . . by a participant or beneficiary”); see also Anne M.
v. United Behavioral Health, No. 2:18-CV-808 TS, 2019 WL 1989644, at *4 (D. Utah May 6, 2019) (dismissing a
plaintiff because “there are no allegations that [he was] a plan participant, beneficiary, or fiduciary.”)
65
     See Dkt. 2 (Complaint) ¶ 3.
66
     Id. ¶ 58.
 Alexander v. Anheuser-Busch Companies, Inc., 990 F.2d 536, 538 (10th Cir. 1993) (citing Raymond v. Mobil Oil
67

Corp., 983 F.2d 1528, 1532 (10th Cir. 1993)).

                                                                11
exactly why David S. brought this suit.68 Accordingly, Plaintiffs have sufficiently alleged that

David S. has a right to sue for benefits owed under the Plan, and to enforce ERISA’s

provisions.69

           David S. also has constitutional standing. “To satisfy the Constitution’s restriction of this

Court’s jurisdiction to ‘Cases’ and ‘Controversies,’ Art. III, § 2, a plaintiff must demonstrate

constitutional standing.”70 David S. has done this by adequately pleading he suffered an “injury

in fact that is fairly traceable to [United’s] conduct and that is likely to be redressed by a

favorable judicial decision.”71 David S. alleges he and his wife incurred over $179,000 in

medical expenses because United denied benefits owed to them under the Plan.72 And under 29

U.S.C. § 1132(a), a favorable decision of this court could redress David S.’s alleged injuries.

David S. therefore has constitutional standing.73




68
  See Dkt. 2 (Complaint) ¶ 8 (The remedies that Plaintiffs seek under the terms of ERISA and under the Plan are for
the benefits due and pursuant to 29 U.S.C. § 1132(a)(1)(B), for appropriate equitable relief under 29 U.S.C. §
1132(a)(3) based on the Defendant’s violation of the [Parity Act]”).
69
   See also Peter E., No. 2:17-CV-00435-DN, 2019 WL 3253787, at *2–3 (concluding Plaintiffs “sufficiently alleged
Peter E’s standing under ERISA” by alleging he “is a participant of the Plan,” and alleging he “paid in excess of
$60,000 in out-of-pocket expenses as a result of Defendants [sic] denial of coverage for Eric E.’s treatment at Vista,
and that he is due reimbursement under the terms of the Plan”); Anne M., No. 2:18-CV-808 TS, 2019 WL 1989644,
at *4 (concluding that Anne, a plan participant, had statutory standing to pursue claims under ERISA where Anne
paid for the beneficiary’s treatment and sought “reimbursement for the money [] expended, contending that these
expenses should have been paid by the Plan.”).
70
     Bank of Am. Corp., 137 S. Ct. at 1302.
71
     Id. (citing Spokeo, Inc. v. Robins, 136 S.Ct. 1540, 1547 (2016)).
72
     Dkt. 2 (Complaint) ¶ 58.
73
  See Peter E., No. 2:17-CV-00435-DN, 2019 WL 3253787, at *3 (“These allegations are sufficient to show Peter
E. suffered an injury-in-fact (out-of-pocket expenses) that is causally connected to Defendants’ conduct (improper
denial of coverage) and redressable if he prevails on his claims.”); Willis v. Regence Bluecross Blueshield of Utah,
No. 2:07-CV-616 BSJ, 2008 WL 4693581, at *8–9 (D. Utah Oct. 23, 2008) (holding that plan participant father had
constitutional standing to bring claim to recover funds he paid for expenses incurred by his daughter).

                                                                 12
                                         CONCLUSION

           For the foregoing reasons, United’s Motion to Dismiss is GRANTED IN PART.74

Plaintiff Veronica S. is dismissed from the case. In all other respects, United’s Motion is

DENIED.

           SO ORDERED this 13th day of September, 2019.

                                              BY THE COURT:


                                              ________________________________________
                                              ROBERT J. SHELBY
                                              United States Chief District Judge




74
     Dkt. 5.

                                                    13
